DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 24-26, claim 24 recites ‘by the UE’.  Applicant has not stated that there is a UE.  That is, it is unclear who or what is performing the steps of the claim.  Claims 25-26 do not cure the deficiencies of claim 24 and are rejected for similar reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1805087 (3GPP TSG RAN WG1 #92bis, Sanya, China, 16-20 April 2018; “Clarification for sPDSCH rate matching behavior with two SPDCCH PRB set”; Mediatek Inc.), and further in view of Chen (2014/0126490).

Regarding claim 1, R1-1805087 discloses a method for wireless communications comprising: (See R1-1805087 pg. 1, section 1; 3GPP is for wireless communications; configuring two SPDDCH PRB sets)
a first rate matching resource indication that indicates that a first rate matching resource is available for use in reception of a downlink shared channel; (See R1-1805087 pg. 1, section 2; set-1 (e.g. first rate matching resource) spdcch-L 1-Reuselndication = 2, Used/Unused SPDCCH resource indication= 01" is the rate matching indication and the Res are available for PDSCH (e.g. downlink shared channel); pg. 2 PDSCH can map to Res belonging to #5-#9 in Set-1)
a second rate matching resource indication that indicates that a second rate matching resource is not available for use in reception of the downlink shared channel; (See R1-1805087 pg. 1, section 2; set-0 (e.g. second rate matching resource); spdcch-L 1-Reuselndication = 0, rateMatchingMode=m2 is the rate matching indication indicating no availability; pg. 2 for SET-0, PDSCH is not mapped to resource elements belonging to a SPDCCH resource set (e.g. SCCE #0 ~ SCCE #9 of SET-0))
identifying a rate matching resource indication conflict arising from an overlap of at least one resource element included in both the first rate matching resource and the second rate matching resource; and (See R1-1805087 pg. 1, section 2; SET-0/-1 have 8 PRBs overlap with each other as shown on Figure 1. SCCE#3,#4,#5,#6 in SET-0 and SCCE#0,#1,#8,#9 in SET-1 share the same physical resource elements; pg. 2;  based on 36.211 6.4.2 Slot/subslot-based physical downlink shared channel, PDSCH have different behavior in SPDCCH SET-0 and SET-1)
resolving the rate matching resource indication conflict in accordance with a conflict resolution rule.  (See R1-1805087 pg. 2, section 2; PDSCH is not mapped to resource elements belonging to both SPDCCH resource sets and meet rate-matching rule for one/both SPDCCH resource sets; fig. 2; Rate matching pattern rules; pg. 3; Modified subclause)
R1-1805087 does not explicitly disclose a UE that receives a first configuration information and receives second configuration information.  However, Chen does (See Chen para. 94, 95, fig. 8; UE receives first set of configurations and a second set of configurations; box 802, 804)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1805087 to include the teaching of a UE that receives a first configuration information and receives second configuration information of Chen with the motivation being to ensure proper configuration of resources (as opposed to the UE guessing) and further to quickly be able to adjust configurations and parameters as needed to optimize limited wireless resources.

Regarding claim 2, R1-1805087 in view of Chen discloses the method of claim 1, wherein identifying the rate matching resource indication conflict comprises:
receiving the first rate matching resource indication via downlink control information dynamically indicating that the first rate matching resource is available for use by the UE in reception of the downlink shared channel; and (See R1-1805087 pg. 2, modified subclause; PDSCH is not mapped according to the rules shown in modified subclause; it is implied and shown in fig. 2 that PDSCH is mapped when set-1 spdcch-L1-ReuseIndication is set to 2 or 01 and none of the conditions shown in modified subclause are met)
identifying that the second rate matching resource medication indicates that the second rate matching resource is not included in any rate matching pattern groups for the UE. (See R1-1805087 pg. 2, modified subclause; SPDCCH-L1-Reuse Indication indicating 0 then PDSCH is not mapped (e.g. not included))

Regarding claim 3, R1-1805087 in view of Chen discloses the method of claim 2, wherein resolving the rate matching resource indication conflict further comprises: 
monitoring the at least one resource element for the downlink shared channel based at least in part on the dynamic indication and the conflict resolution rule. (See R1-1805087 fig. 2; PDSCH rate-matching pattern is mapped everywhere it is not colored in red for example symbol#7 RE32-36 and symbol#8RE20-36)

Regarding claim 4, R1-1805087 in view of Chen discloses the method of claim 2, wherein resolving the rate matching resource indication conflict further comprises: 
rate matching around the at least one resource element based at least in part on the conflict resolution rule. (See R1-1805087 pg. 2, modified subclause; rate-matching around SPDCCH resources according to modified subclause)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1805087 (3GPP TSG RAN WG1 #92bis, Sanya, China, 16-20 April 2018; “Clarification for sPDSCH rate matching behavior with two SPDCCH PRB set”; Mediatek Inc.), and further in view of Chen (2014/0126490) and further in view of Jiang (2021/0344442).

Regarding claim 5, R1-1805087 in view of Chen discloses the method of claim 2. R1-1805087 in view of Chen do not explicitly disclose wherein the first rate matching resource is included within a first rate matching pattern group.  However, Jiang does disclose wherein the first rate matching resource is included within a first rate matching pattern group.  (See Jiang para. 43; rate matching pattern groups)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the first rate matching resource is included within a first rate matching pattern group of Jiang with the motivation being to provide compatibility with the 3GPP suite of standards which saves time and money and further to optimize limited resources by grouping resources which may reduce control signaling and provide better use of limited wireless resources.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1805087 (3GPP TSG RAN WG1 #92bis, Sanya, China, 16-20 April 2018; “Clarification for sPDSCH rate matching behavior with two SPDCCH PRB set”; Mediatek Inc.), and further in view of Chen (2014/0126490) and further in view of Jiang (2021/0344442).

Regarding claim 6, R1-1805087 in view of Chen discloses the method of claim 1.   R1-1805087 in view of Chen do not explicitly disclose wherein identifying the rate matching resource indication conflict comprises: receiving downlink control information dynamically indicating that the first rate matching resource included within a first rate matching pattern group is available for use by the UE in reception of the downlink shared channel, and the second rate matching  resource included within a second rate matching pattern group is not available for use by the UE in reception of the downlink shared channel.  However, Jiang does disclose wherein identifying the rate matching resource indication conflict comprises: receiving downlink control information dynamically indicating that the first rate matching resource included within a first rate matching pattern group is available for use by the UE in reception of the downlink shared channel, and the second rate matching  resource included within a second rate matching pattern group is not available for use by the UE in reception of the downlink shared channel.  (See Jiang para. 43; matching indicator indicates whether one or two rate matching pattern groups can be used for PDSCH; see also para. 44; bit pattern 00, 01, 10, 11; para. 30 UE is notified by the network)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1805087 in view of Chen to include the teaching of wherein identifying the rate matching resource indication conflict comprises: receiving downlink control information dynamically indicating that the first rate matching resource included within a first rate matching pattern group is available for use by the UE in reception of the downlink shared channel, and the second rate matching  resource included within a second rate matching pattern group is not available for use by the UE in reception of the downlink shared channel of Jiang with the motivation being to prevent serious interference with other resources (See Jiang para. 27) and further to optimize limited wireless resources.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1907489 (3GPP TSG RAN WG1 Meeting #97, Reno, USA, 13-17 May 2019; “Discussion on conditions of rate matching pattern overlapping with PDSCH DMRS symbols”; Huawei, HiSilicon), and further in view of Chen (2014/0126490).

Regarding claim 24, R1-1907489 discloses a method for wireless communications, comprising: 
a first rate matching resource indication that indicates that a first rate matching resource is available for use by the UE in reception of a downlink shared channel;
a second rate matching resource indication that indicates that a  second rate matching resource is not available for use by the UE in reception of the downlink shared channel; (See R1-1907489 pg. 2, section 2 discussion, fig. 1; PDSCH DMRS scheduled by DCI on RM REs; the REs are available for PDSCH, corresponding to the first resource, and an indication that of an unavailable RM pattern (black on Figure 1 ) (e.g. the second resource in the claim)
determining that the first rate matching resource and the second rate matching resource are allocated in accordance with a scheduling constraint that prevents overlapping resource elements from the first rate matching resource and the second rate matching resource; and  (See R1-1907489 pg. 2, section 2 discussion, fig. 1; Alternative 1 or 2, Only for available PDSCH PRB allocated by both DCI and RM patterns, its DMRS REs are transmitted. If transmitted, no overlapping with any RM pattern", wherein the scheduling guarantees no overlapping between the resources upon which the PDSCH DMRS is scheduled, and the unavailable resource in the RM pattern.)
receiving the downlink shared channel in accordance with the first rate matches resource indication, the second rate matching resource indication, and the scheduling constraint. (See R1-1907489 pg. 2; monitoring PDSCH DMRS and the rate matching around the unavailable REs (e.g. scheduling constraint); UE receives the scheduled slots of the PDSCH)
R1-1907489 does not explicitly disclose a UE that receives a first configuration information and receives second configuration information.  However, Chen does disclose a UE that receives a first configuration information and receives second configuration information.  (See Chen para. 94, 95, fig. 8; UE receives first set of configurations and a second set of configurations; box 802, 804)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1907489 to include the teaching of a UE that receives a first configuration information and receives second configuration information of Chen with the motivation being to ensure proper configuration of resources (as opposed to the UE guessing) and further to quickly be able to adjust configurations and parameters as needed to optimize limited wireless resources.

Regarding claim 25, R1-1907489 in view of Chen discloses the method of claim 24, further comprising: 
monitoring the first rate matching resource for the downlink shared channel based at least in part on the scheduling constraint. (See R1-1907489 pg. 2; monitoring PDSCH DMRS and the rate matching around the unavailable REs (e.g. scheduling constraint); UE receives the scheduled slots of the PDSCH)

Regarding claim 26, R1-1907489 in view of Chen discloses the method of claim 24, further comprising: 
rate matching around the second rate matching resource based at least in part on the scheduling constraint. (See R1-1907489 pg. 2; monitoring PDSCH DMRS and the rate matching around the unavailable REs (e.g. scheduling constraint); UE receives the scheduled slots of the PDSCH)


Claims 27-28 rejected under 35 U.S.C. 103 as being unpatentable over R1-1805087 (3GPP TSG RAN WG1 #92bis, Sanya, China, 16-20 April 2018; “Clarification for sPDSCH rate matching behavior with two SPDCCH PRB set”; Mediatek Inc.), and further in view of Chen (2014/0126490).

Regarding claim 27, R1-1805087 discloses an apparatus for wireless communications comprising: (See R1-1805087 pg. 1, section 1; 3GPP is for wireless communications; configuring two SPDDCH PRB sets)
a first rate matching resource indication that indicates that a first rate matching resource is available for use in reception of a downlink shared channel; (See R1-1805087 pg. 1, section 2; set-1 (e.g. first rate matching resource) spdcch-L 1-Reuselndication = 2, Used/Unused SPDCCH resource indication= 01" is the rate matching indication and the Res are available for PDSCH (e.g. downlink shared channel); pg. 2 PDSCH can map to Res belonging to #5-#9 in Set-1)
a second rate matching resource indication that indicates that a second rate matching resource is not available for use in reception of the downlink shared channel; (See R1-1805087 pg. 1, section 2; set-0 (e.g. second rate matching resource); spdcch-L 1-Reuselndication = 0, rateMatchingMode=m2 is the rate matching indication indicating no availability; pg. 2 for SET-0, PDSCH is not mapped to resource elements belonging to a SPDCCH resource set (e.g. SCCE #0 ~ SCCE #9 of SET-0))
identifying a rate matching resource indication conflict arising from an overlap of at least one resource element included in both the first rate matching resource and the second rate matching resource; and (See R1-1805087 pg. 1, section 2; SET-0/-1 have 8 PRBs overlap with each other as shown on Figure 1. SCCE#3,#4,#5,#6 in SET-0 and SCCE#0,#1,#8,#9 in SET-1 share the same physical resource elements; pg. 2;  based on 36.211 6.4.2 Slot/subslot-based physical downlink shared channel, PDSCH have different behavior in SPDCCH SET-0 and SET-1)
resolving the rate matching resource indication conflict in accordance with a conflict resolution rule.  (See R1-1805087 pg. 2, section 2; PDSCH is not mapped to resource elements belonging to both SPDCCH resource sets and meet rate-matching rule for one/both SPDCCH resource sets; fig. 2; Rate matching pattern rules; pg. 3; Modified subclause)
R1-1805087 does not explicitly disclose a UE that receives a first configuration information and receives second configuration information.  However, Chen does disclose a UE that receives a first configuration information and receives second configuration information.  (See Chen para. 94, 95, fig. 8; UE receives first set of configurations and a second set of configurations; box 802, 804; UE has a processor executing an algorithm stored in memory)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1805087 to include the teaching of a UE that receives a first configuration information and receives second configuration information of Chen with the motivation being to ensure proper configuration of resources (as opposed to the UE guessing) and further to quickly be able to adjust configurations and parameters as needed to optimize limited wireless resources.

Regarding claim 28, R1-1805087 in view of Chen discloses the apparatus of claim 27, wherein the instructions to rate matching resource indication conflict are further executable by the processor to cause the apparatus to:
receiving the first rate matching resource indication via downlink control information dynamically indicating that the first rate matching resource is available for use by the UE in reception of the downlink shared channel; and (See R1-1805087 pg. 2, modified subclause; PDSCH is not mapped according to the rules shown in modified subclause; it is implied and shown in fig. 2 that PDSCH is mapped when set-1 spdcch-L1-ReuseIndication is set to 2 or 01 and none of the conditions shown in modified subclause are met)
identifying that the second rate matching resource medication indicates that the second rate matching resource is not included in any rate matching pattern groups for the UE. (See R1-1805087 pg. 2, modified subclause; SPDCCH-L1-Reuse Indication indicating 0 then PDSCH is not mapped (e.g. not included))

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1805087 (3GPP TSG RAN WG1 #92bis, Sanya, China, 16-20 April 2018; “Clarification for sPDSCH rate matching behavior with two SPDCCH PRB set”; Mediatek Inc.), and further in view of Chen (2014/0126490) and further in view of Jiang (2021/0344442).

Regarding claim 29, R1-1805087 in view of Chen discloses the apparatus of claim 27.
R1-1805087 in view of Chen do not explicitly disclose wherein identifying the rate matching resource indication conflict comprises: receiving downlink control information dynamically indicating that the first rate matching resource included within a first rate matching pattern group is available for use by the UE in reception of the downlink shared channel, and the second rate matching  resource included within a second rate matching pattern group is not available for use by the UE in reception of the downlink shared channel.  However, Jiang does disclose wherein identifying the rate matching resource indication conflict comprises: receiving downlink control information dynamically indicating that the first rate matching resource included within a first rate matching pattern group is available for use by the UE in reception of the downlink shared channel, and the second rate matching  resource included within a second rate matching pattern group is not available for use by the UE in reception of the downlink shared channel.  (See Jiang para. 43; matching indicator indicates whether one or two rate matching pattern groups can be used for PDSCH; see also para. 44; bit pattern 00, 01, 10, 11; para. 30 UE is notified by the network)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1805087 in view of Chen to include the teaching of wherein identifying the rate matching resource indication conflict comprises: receiving downlink control information dynamically indicating that the first rate matching resource included within a first rate matching pattern group is available for use by the UE in reception of the downlink shared channel, and the second rate matching  resource included within a second rate matching pattern group is not available for use by the UE in reception of the downlink shared channel of Jiang with the motivation being to prevent serious interference with other resources (See Jiang para. 27) and further to optimize limited wireless resources.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over R1-1907489 (3GPP TSG RAN WG1 Meeting #97, Reno, USA, 13-17 May 2019; “Discussion on conditions of rate matching pattern overlapping with PDSCH DMRS symbols”; Huawei, HiSilicon), and further in view of Chen (2014/0126490).

	Regarding claim 30, R1-1907489 discloses an apparatus for wireless communications, comprising:
	a processor,
	memory coupled with the processor; and
	instructions stored in the memory and executable by the processor to cause the apparatus to: (See R1-1907489 pg. 2, section 2; UE has a processor executing an algorithm stored in memory)
a first rate matching resource indication that indicates that a first rate matching resource is available for use by the UE in reception of a downlink shared channel;
a second rate matching resource indication that indicates that a  second rate matching resource is not available for use by the UE in reception of the downlink shared channel; (See R1-1907489 pg. 2, section 2 discussion, fig. 1; PDSCH DMRS scheduled by DCI on RM REs; the REs are available for PDSCH, corresponding to the first resource, and an indication that of an unavailable RM pattern (black on Figure 1 ) (e.g. the second resource in the claim)
determining that the first rate matching resource and the second rate matching resource are allocated in accordance with a scheduling constraint that prevents overlapping resource elements from the first rate matching resource and the second rate matching resource; and  (See R1-1907489 pg. 2, section 2 discussion, fig. 1; Alternative 1 or 2, Only for available PDSCH PRB allocated by both DCI and RM patterns, its DMRS REs are transmitted. If transmitted, no overlapping with any RM pattern", wherein the scheduling guarantees no overlapping between the resources upon which the PDSCH DMRS is scheduled, and the unavailable resource in the RM pattern.)
receiving the downlink shared channel in accordance with the first rate matches resource indication, the second rate matching resource indication, and the scheduling constraint. (See R1-1907489 pg. 2; monitoring PDSCH DMRS and the rate matching around the unavailable REs (e.g. scheduling constraint); UE receives the scheduled slots of the PDSCH)
R1-1907489 does not explicitly disclose a UE that receives a first configuration information and receives second configuration information.  However, Chen does disclose a UE that receives a first configuration information and receives second configuration information.  (See Chen para. 94, 95, fig. 8; UE receives first set of configurations and a second set of configurations; box 802, 804)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of R1-1907489 to include the teaching of a UE that receives a first configuration information and receives second configuration information of Chen with the motivation being to ensure proper configuration of resources (as opposed to the UE guessing) and further to quickly be able to adjust configurations and parameters as needed to optimize limited wireless resources.

Allowable Subject Matter
Claims 7-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461